DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-29, is/are filed on 11/29/2019 are currently pending. Claim(s) 24-29 is/are withdrawn, 1-23 is/are rejected, and claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Election-Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 8/22/22 is acknowledged. Claim(s) 24-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "universally" in claim(s) 1 is a relative term which renders the claim indefinite.  The term " universally " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to what would be considered universal in context of the holder. 
The term "firmly mounted" in claim(s) 1 is a relative term which renders the claim indefinite.  The term " firmly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear as to the degree of strength defined by firmly.  
The term " desired " in claim(s) 1 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as the term indicate user input.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 15, 23 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dell (WO 2017032560 A1).

    PNG
    media_image1.png
    572
    482
    media_image1.png
    Greyscale

Regarding claim 1, Dell teaches a single-use filtration device (10), comprising a plurality of single-use filter capsules (12) connected with each other by rigid lines, at least part of which are firmly mounted in a raster universally specified by a holder (14), wherein the filter 5capsules (12), in particular as regards the type of filter, type of construction and/or size, and/or the connections of the filter capsules (12), are preconfigured for a desired filtration process (intended use) (‘different types of filter capsules can also be used within the same device, as far as is considered appropriate, and the remaining components of the device must be adapted to the dimensions of the filter capsules in these cases’) [0037-0099] (figs. 1-5).  

Regarding claim 2, Dell teaches characterized in that at least some of the filter capsules differ in terms of the type of filter, type of construction and/or size (different types of filter capsules can also be used within the same device, as far as is considered appropriate, and the remaining components of the device must be adapted to the dimensions of the filter capsules in these cases’) [0037-0099] (figs. 1-5).  
Regarding claim 3, Dell teaches characterized in that the lines form a plurality of line branches (i.e. 24) with associated filter capsules, which are traversed one after the other or in parallel.
Regarding claim 4, Dell teaches characterized in that the lines form at least two separate, mutually independent line branches (i.e. 24) with associated filter capsules [0037-0099] (figs. 1-2).   
Regarding claim 6, Dell teaches characterized in that at least two parallel line branches have a common inlet and/or a common outlet (figs. 2-3) [0037-0099].
Regarding claim 7, Dell teaches characterized in that all filter capsules are sterile filter capsules (‘The filtration device 10 can be sterilized and packaged in the preassembled’) [0037-0099].
Regarding claim 8, Dell teaches characterized in that all filter capsules are prefilter capsules (‘The embodiments of the disposable filtration device 10 shown in Figures 1 and 2 are based on a proven type of standard size 30 "(76.2 cm) disposable filter capsule 12. In principle, of course, another type of filter capsule may also be used If necessary, different types of filter capsules can also be used within the same device, as far as is considered appropriate, and the remaining components of the device must be adapted to the dimensions of the filter capsules in these cases’) [0037-0099].
Regarding claim 9, Dell teaches characterized in that a combination of at least one sterile filter capsule and at least one prefilter capsule is provided (the reference teaches multiple filters, one of the filters can be considered a prefilter capsule) [0037-0099].
Regarding claim 10, Dell teaches characterized in that in a subsequent line branch a control filter means in the form of a sterile filter capsule is arranged  (the reference teaches multiple filters, one of the filters can be considered a control filter means in a form of a sterile capsule) [0037-0099].
Regarding claim 11, Dell teaches characterized in that in a plurality of subsequent parallel line branches a control filter means, in the form of a sterile filter capsule each is arranged (the reference teaches multiple filters, one of the filters can be considered a control filter means in a form of a sterile capsule, in that system can be arranged in parallel lines) [0037-0099].
Regarding claim 12, Dell teaches characterized in that the control filter means is part of an assembly (i.e. filter system) which is provided for a separate integrity test of the control filter means and comprises a sterilizable air filter (intended use) (the reference teaches multiple filters, one of the filters can be considered a control filter means in a form of a sterile capsule, regardless how the separate air filter is used to perform an integrity test) [0037-0099].
Regarding claim 15, Dell teaches characterized in that the control filter means is arranged in an outer line branch (see item 12, fig. 3. The filter 12 is placed on the outer line branch).
Regarding claim 23, Dell teaches characterized by at least one single-use pipe manifold piece made of sterilizable plastic material characterized in that it is formed integrally as one piece and includes at least one branching and/or at least one bend (‘branches 24, rigid, unified supply and discharge ports are provided Drain units 34 provided gammasterilisierbarem plastic’)(see figs. 1-4)

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dell (WO 2017032560 A1).
Regarding claim 5, it is unclear if Dell teaches that the raster is a 3×3 raster for a maximum of nine filter capsules, and the lines are preconfigured such that three or less filter capsules arranged in a row of the raster belong to a line branch. However the reference notes a construction with at least six filter capsules of a standard size of at least 30 ", which are arranged in a predetermined grid, is recommended.) Further the reference teaches at least 2x3 grid configurations from figures. Adding another row to improve filtration would have been readily found obvious. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 20, Dell does not teach that in part of a flow path between the external port and the air filter is configured as a sight glass. However, sight glasses are extremely well-known as they allow for visual indication of flow and help detect/mitigate problems. See at least EP 0051373 A2. It would have been obvious to one of ordinary skill to have incorporated a sight glass as claimed for the aforesaid advatanges.
Regarding claim 21, Dell does not teach that in a flow path between the external port and the air filter at least one indicator is arranged, which reacts to water. However, using water indicators for air filtration is well-known to provide evidence if the filter has been contaminated with water (see at least US 2528539 A C3/35-55). It would have been obvious to one of ordinary skill to have a water indicator for the aforesaid advantage. 
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELL (WO 2017032560 A1) in view of Perreault (US 20150283479 A1).
Regarding claims 13-14, Dell may not teach the details of claims. However, Perreault discloses (see paragraphs 0010-14 of the specification, Figures 1-3) that the first and second enclosed sterile waste reservoirs or ventilation bags R-1 and R-2 are arranged in fluid communication with the first and second process filters, respectively, to receive ventilation air from the filters F-1 and F-2, respectively. Integrity testing and drying of F-2 was performed with air injected through A-1 and downstream flow of F-2 enabled by using drainage filter D-2. Perreault also discloses a controlled filtration device consisting of an air filter, a sterile filter and a waste reservoir, and which also has the function of performing an integrity test of the device. After the air filter, aseptic filter and waste reservoir are installed, connecting the control filter assembly with the first and second branch members and the shut-off valve, the connection of a control filter device to a disposable filter device or the like is a conventional and would have been implied if not obvious. It would have been obvious to one of ordinary skill to have incorporated the teachings of Perreault to ensure air filter integrity especially during maintenance and testing. 
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DELL (WO 2017032560 A1) in view of Reif (US 20150232799 A1).
Regarding claims 16-19, Dell does not teach that the control filter means is arranged outside the specified raster for the filter capsules. Characterized by a sterilizable air filter arranged at an upper external port of the single-use filtration device for venting the single-use filtration device. That between the external port and the inlet of the air filter a hydrophobic protective filter is interposed for the protection of the air filter. And that the protective filter is configured as a flat filter having a protective filter membrane without supporting fleeces, wherein the protective filter membrane is formed of polyvinylidene fluoride (PVDF), polyethylene (PE), hydrophobic polyethersulfone (PESU) or polytetrafluoroethylene (PTFE). However, Reif similarly teaches a filter system used for treating air for a bioreactor for the same purpose of preventing water as the instant application. The reference teaches using multipe filters (4 and 5) upstream of an external port (3) for venting (intended use). The filter is hydrophobic and made of some of the claim material [0004-0038]. It would have been obvious to one of ordinary skill to have incorporated said teachings for preventing unwanted debris, water, and particles to the filtration unit of Dell as taught by Reif. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777